Citation Nr: 0501158	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cardiovascular disease.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement, including a period  from July 1963 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for cardiovascular disease had not been submitted.  
The veteran subsequently perfected this appeal.  

The veteran indicated on his July 1998 VA Form 9 that he 
wished to testify at a BVA hearing.  In January 1999 
correspondence, he withdrew this hearing request.  The 
veteran and his wife testified before the RO in March 1999.  
A transcript of this hearing is associated with the claims 
folder.

In February 2000, the Board reopened the veteran's claim 
based on new and material evidence.  The Board remanded the 
issue of entitlement to service connection for cardiovascular 
disease for more development.  The Board remanded the same 
issue a second time in May 2003 for further development and 
adjudication.  The requested development has been completed 
and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence of a current diagnosis of 
cardiovascular disease.

3.  There is no evidence of cardiovascular disease in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's cardiovascular disease 
with his periods of service.




CONCLUSION OF LAW

A cardiovascular disease was not incurred or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in December 2003, the RO advised the 
appellant of the enactment of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2003 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
It also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all service medical records, VA 
medical records and private medical records as identified and 
authorized by the veteran.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

The veteran contends that service connection for 
cardiovascular disease is warranted.  He essentially argues 
that his cardiovascular disease had its onset in 1972 when he 
was hospitalized at Sheppard Air Force Base with mild chest 
pain.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including cardiovascular disease, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed more that one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service medical records indicate that the veteran was 
hospitalized in June 1972 with complaints of chest pain.  
Electrocardiogram (EKG) showed slight ST elevations in leads 
II, II, and V6.  These elevations had the pattern of an early 
repolarization and disappeared upon sitting up.  The veteran 
was discharged after 3 days in the coronary care unit with 
the following diagnoses:  1) chest pain, probably 
musculoskeletal in origin; 2) myocardial infarction looked 
for, not found; and 3) obesity, exogenous.

During a March 1973 periodic examination, the veteran 
complained of heart trouble and pain in his chest, recurrent 
occasionally.  Objective findings were negative and 
cardiology consultation revealed no evidence of 
cardiovascular disease.  A July 1973 EKG, performed during a 
two-day hospitalization that month, revealed early 
repolarization but a maximum stress test was negative.  At 
the time of the October 1979 retirement examination, the 
veteran reported having had pain or pressure in his chest and 
shortness of breath.  The veteran's heart was determined to 
be normal on clinical evaluation and EKG was also noted to be 
within normal limits.

Upon his initial claim for service connection for a cardio-
pulmonary disorder, the veteran underwent a VA examination in 
September 1980.  He reported reoccurring chest pains.  EKG 
summary was reported as "[p]robably within normal limits.  
Mild inferior early repolarization, probably normal variant."  
Diagnosis was chest pain - indigestion versus angina.

The veteran underwent another VA examination in February 
1981.  Cardiac evaluation was within normal limits.  
Regarding the veteran's complaints of dyspnea on exertion, 
the examiner stated that the veteran may have coronary artery 
disease but that this was unlikely.  Rather, it was much more 
likely that the discomfort the veteran had was of 
musculoskeletal etiology or related to hiatial hernia.

In May 1995, the veteran presented to the emergency room at a 
private hospital with complaints of new onset chest pain.  
The examiner suspected unstable angina.  The veteran 
underwent cardiac catheterization at the VA medical center 
(VAMC) in Loma Linda in October 1995.  Testing revealed 
severe two vessel coronary artery disease with segmental wall 
motion abnormalities, mildly depressed ejection fraction, and 
features suggestive of myocardial viability.  In December 
1995, the veteran underwent a multivessel coronary artery 
bypass times six.

The veteran was afforded a VA examination in January 2004 to 
determine whether or not the chest pains felt by the veteran 
in service were related to his cardiovascular disease first 
shown in 1995.  After reviewing the claims folder, 
particularly the veteran's discharge summary dated in June 
1972 stating that the patient had probable musculoskeletal 
pain and not a myocardial infarction, the examiner opined 
that it would be difficult to relate the veteran's episodes 
of chest pain in 1972 to the coronary artery disease first 
seen in 1994 and 1995.  The examiner found that the veteran's 
coronary artery disease was probably due to the usual 
combination of inherited susceptibility and acquired risk 
factors, such as smoking.  

While the veteran complained of chest pains while in service, 
the first objective showing of any cardiovascular disease in 
the record was in May 1995, which is approximately 15 years 
following the veteran's discharge from service.  There is no 
objective evidence showing that cardiovascular disease was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

Additionally, the Board notes that there is a lack of 
continuity of symptomatology of cardiovascular disease 
between the veteran's discharge from service in 1980 and his 
heart attack in May 1995.  Further, no competent professional 
has attributed the post service diagnosis of cardiovascular 
disease to the veteran's service.  In fact, the January 2004 
VA examiner found that the veteran's cardiovascular disease 
was probably not related to the complaints of chest pain in 
service.  While the veteran has attributed his current 
cardiovascular disease to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis and causation.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cardiovascular disease, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cardiovascular disease is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


